Citation Nr: 9929141	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Providence, 
Rhode Island, regional office (RO) of the Department of 
Veterans Appeals (VA).  


FINDINGS OF FACT

The veteran has submitted evidence of a current diagnosis of 
PTSD, as well as a medical opinion that relates his PTSD to 
active service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of stressors incurred during active service.  He states that 
he served on the flight deck of an aircraft carrier as a 
plane chief, and notes that the flight deck of an aircraft 
carrier is a stressful and dangerous place.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet.App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).

The evidence submitted by the veteran includes an August 1997 
VA Report of Psychological Assessment.  This assessment noted 
the veteran's claimed stressors from service.  Following 
examination, the diagnoses included PTSD.  The summary stated 
that the veteran's PTSD seems to have started shortly after 
his military service.  Therefore, as the veteran has 
submitted medical evidence that contains a current diagnosis 
of PTSD and an opinion that the PTSD was incurred in service, 
his claim is well grounded.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  

This issue will be further addressed in the remand section at 
the end of the decision. 


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.


REMAND

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 38 C.F.R. 
§ 3.304(f) (1999).  

The veteran has related several episodes that occurred in 
service which he believes constitutes the stressors which 
have resulted in the current diagnosis of PTSD.  These can be 
found in a letter submitted by the veteran in May 1997, in 
the August 1997 VA examination report, and in his testimony 
at an August 1999 hearing before the undersigned member of 
the Board.  The veteran's reported stressors are all related 
to his duties as a crew chief for a jet plane and a worker on 
the flight deck of the aircraft carrier U.S.S. Enterprise.  
These include 1) witnessing other deck workers being sucked 
into jet aircraft engines on two occasions, resulting in the 
death of the worker on one occasion and in severe injury on 
the other, 2) an incident when he walked in front of a jet 
intake and someone had to tackle him to keep him from being 
sucked into the engine, 3) an incident when he had to tackle 
another worker to keep her from being sucked into an engine, 
4) being blown off his feet and pinned down by the blast from 
a jet engine, 5) witnessing the explosion of a fuel truck and 
airplane at such a close range that he was knocked off his 
feet, 6) a plane crash on the deck of the ship in which he 
had to run out of the way to keep from being hit, and 7) the 
generally stressful atmosphere from working in such a 
dangerous environment and having his responsibilities.  While 
the veteran has not provided the dates of these incidents or 
the names of the people involved, his personnel records are 
contained in the claims folder, and these may provide some 
indication as to when the veteran was stationed aboard ship.  
Furthermore, the veteran has not been asked to provide the 
dates of his service aboard ship.  The RO has not made an 
attempt to verify these stressors.  Therefore, the Board 
believes that this claim should be returned to the RO to 
attempt to confirm whether or not the stressors occurred.  

The VA has a duty to assist the veteran in the development of 
all pertinent facts relating to his claim.  38 U.S.C.A. 
§ 5107.  This includes obtaining all relevant records.  
Therefore, the Board finds that this claim must be remanded 
to the RO for the following action: 

1.  The RO should again request from the 
veteran that he provide any additional 
details regarding the stressors to which 
he alleges he was exposed in service.  
These details should include dates, 
places, descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  It should be 
stressed to him that such details are 
vitally necessary to obtain supportive 
evidence of the stressful events, and he 
must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.   

2.  With any additional information that 
may be obtained, the RO should review the 
file and prepare a summary of all the 
claimed stressors based on review of all 
pertinent documents, including those 
stressors listed within this remand.  
This summary, and all associated 
documents, should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  They should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors.  In particular, they should be 
asked to review the ship's logs of the 
U.S.S. Enterprise or any other relevant 
information which might contain 
information concerning accidents or near 
accidents on the flight deck of the ship 
during the relevant periods.

3.  The veteran should be afforded an 
additional VA psychiatric examination if 
it is deemed necessary by the RO.  All 
indicated tests and studies should be 
conducted. The originating agency must 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied by 
the in-service stressors. The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have post-traumatic stress 
disorder, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  The 
reasons for this opinion should be 
provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER

	Member, Board of Veterans' Appeals







